UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1593


RICHARD B. LAMB,

                    Plaintiff - Appellant,

             v.

STATE OF SOUTH CAROLINA DMV OFFICE; SFAA INSURANCE RESERVE
FUND; KEVIN SHWEDO; WILLIAM C. WANNAMAKER; MARCIA ADAMS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. David C. Norton, District Judge. (0:18-cv-00552-DCN)


Submitted: September 13, 2018                               Decided: September 17, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard B. Lamb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard B. Lamb appeals the district court’s order accepting the recommendation

of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Lamb v. SC Dep’t of Motor Vehicles, No. 0:18-cv-

00552-DCN (D.S.C. Apr. 24, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2